930 F.2d 38
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leandro S. MENIANO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3037.
United States Court of Appeals, Federal Circuit.
March 12, 1991.

Before LOURIE, CLEVENGER and RADER, Circuit Judges.
DECISION
PER CURIAM.


1
Leandro S. Meniano appeals the decision of the Merit Systems Protection Board (Board), No. SE08319010024 (September 24, 1990).  The Board denied Mr. Meniano's application for an annuity under the Civil Service Retirement Act (CSRA).  This court affirms.


2
The CSRA sets forth the requirements for a retirement annuity.  Under the applicable statute, a Government employee must show completion of five years of creditable civilian service.  5 U.S.C. Sec. 8333(a) (1988).  Additionally, at least one of the last two years must have been in a position covered by the CSRA.  5 U.S.C. Sec. 8333(b).


3
Mr. Meniano claims that he was a civilian employee of the United States Navy from July 16, 1941 to April 9, 1942 and from 1947 to 1948.  In addition, he alleges that he served in the Philippine underground movement in 1943 and as a driver for the United States Eighth Army from December 1944 to December 1945.  The Office of Personnel Management was unable to find any record of Mr. Meniano's claimed employment.


4
The Board found that even if Mr. Meniano's claimed service were deemed creditable, it did not total five years as required by Sec. 8333(a).  Additionally, the Board stated that even if Mr. Meniano's claimed service had totaled five creditable years, there is no evidence that he spent one of his last two years in a position covered by the CSRA.  The Board's judgment is fully in accordance with law.  This court affirms.